Citation Nr: 0843532	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-20 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Eligibility for VA non-service-connected death pension.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The decedent participated in service in the Philippines 
during the World War II era.  The decedent died in August 
2002.  The appellant is the surviving spouse of the decedent.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2006 decision by the United States 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In that decision, 
the RO denied eligibility for non-service-connected death 
pension.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking VA non-service-connected death 
pension as the surviving spouse of the decedent, who had 
military service in the Philippines during World War II.  The 
threshold question in this case is whether the appellant's 
spouse had service that confers on his surviving spouse 
eligibility for VA non-service-connected death pension.  
During the World War II era, residents of the Philippines 
served in various organizations that had various 
relationships with United States armed forces.  VA statutes 
and regulations define the circumstances and periods of such 
service that establish eligibility for particular VA 
benefits.  38 U.S.C.A. §§ 101(2), 101(24), 107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.40 (2008).  Some types of service 
confer to survivors eligibility for compensation and pension.  
Other types of service confer eligibility for compensation, 
but do not confer eligibility for pension.

For purposes of determining eligibility for VA benefits, 
active service will be the period certified by the service 
department.  38 C.F.R. § 3.41(a).  When there is a question 
as to whether qualifying service is verified or adequately 
documented, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).

In this case, documents and certifications from the service 
department provide conflicting information as to the dates 
and status of the decedent's service.  Depending on the 
source, the decedent's service in the 1940s was either as a 
member of the Army of the United States, as a member of the 
Philippine Army inducted into the service of the Armed Forces 
of the United States, or as a Philippine Scout.  The RO 
sought clarification from the service department, and the 
service department responded with additional information.  
Nonetheless, the central question as to the status of the 
decedent's service remains unresolved.  The Board will remand 
the case for a new request to the service department to 
clarify of the status of the decedent's service.

Accordingly, the case is REMANDED for the following action:

1.  Request from the National Personnel 
Records Center (NPRC) clarification of the 
status of the service of the decedent.  
Submit to the NPRC copies of each document 
in the claims file that addresses the 
status of the decedent's service.  Ask the 
NPRC to review the records, and to state 
explicitly whether the decedent's service 
may be considered service (1) as a member 
of the Army of the United States, (2) as a 
member of the Philippine Army inducted 
into the service of the Armed Forces of 
the United States, or (3) as a member of 
the Philippine Scouts.  If NPRC determines 
that the decedent's service was of a 
status other than the three listed above, 
the NPRC should specifically identify that 
status.


2.  After completion of the above, the RO 
should review the expanded record and 
determine if the appellant's claim can be 
granted.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the appellant an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




